Citation Nr: 1600938	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the sciatic nerve.

2.  Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.

4.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 (peripheral neuropathy in lower extremities) and July 2012 (automobile or adaptive equipment) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to a compensable rating for left foot scars was appealed to the Board in the Veteran's May 2013 substantive appeal.  In a June 2014 Supplemental Statement of the Case, the RO granted an increased rating of 10 percent.  In his May 2015 hearing, the Veteran unambiguously withdrew the matter from further appeal.

The issue of service connection for peripheral neuropathy of the sciatic nerve is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetic peripheral neuropathy of the right lower extremity is manifested by severe incomplete paralysis of the femoral nerve.

2.  The Veteran's diabetic peripheral neuropathy of the left lower extremity is manifested by severe incomplete paralysis of the femoral nerve.

3.  The Veteran's multiple service connected lower extremity disabilities are functionally equivalent to the loss of use of a foot.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8526 (2015).

2.  The criteria for a 30 percent rating for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8526 (2015).

3.  The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As it pertains to entitlement to automobile and adaptive equipment or adaptive equipment only, the Board grants the Veteran's claim to entitlement.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary as it relates to this issue.

As to the claim for increased rating for diabetic peripheral neuropathy of the lower extremities, VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for increased rating for the diabetic peripheral neuropathy of the lower extremities arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.  Additionally, the Veteran was provided with VA examinations for his neuropathy in August 2011 and March 2014.

The August 2011 and March 2014 VA medical examinations are adequate.  The VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render opinions.  

VA provided the Veteran with a hearing before the undersigned VLJ in May 2015.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Increased Rating - Diabetic Peripheral Neuropathy of the Lower Extremities

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran contends in his April 2011 claim that he has extensive nerve damage, which causes problems with his balance and warrants a rating above 20 percent.  

The disability at issue is evaluated under the provisions of diagnostic code (DC) 8526, [anterior crural nerve (femoral)].  Under this code, a 20 percent rating is assigned for moderate incomplete paralysis, and a 30 percent rating is assigned for severe incomplete paralysis.  A 40 percent rating is assigned for complete paralysis of the quadriceps extensor muscles.

In the Veteran's March 2014 VA examination, the examiner noted that the Veteran had incomplete paralysis of the femoral (anterior crural) nerve, and listed the severity of that paralysis as "severe."  This disability picture matches that of a 30 percent rating under DC 8526, and the Board finds that a 30 percent rating is warranted.

The Board does not find that a 40 percent rating is warranted.  The March 2014 examiner did not find, nor does the Veteran contend, that he suffers from complete paralysis of his quadriceps extensor muscles.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the evidence shows that the Veteran's disability picture matches the criteria for a 30 percent rating.  38 C.F.R. § 4.124a, DC 8526.  The Board assigns a rating of 30 percent for the Veteran's diabetic peripheral neuropathy.

Entitlement to Automobile and Adaptive Equipment 
or Adaptive Equipment Only

In his May 2015 hearing, the Veteran describes significant limitations to his ability to drive based on his service-connected disabilities and the leg braces he wears to manage those disabilities, and requests adaptive equipment.

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance, or adaptive equipment, the Veteran must have a service-connected disability which includes one of the following: loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2015).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808, but in 38 C.F.R. § 4.71a, a 40 percent rating is granted for amputation of the foot under diagnostic code 5167 or for loss of use of a foot under diagnostic codes 5283 or 5284.  The term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2). 

The Board finds that the Veteran's disability is equivalent to the loss of use of a foot.  Additionally, the combined rating of the Veteran's various foot disabilities is equal to or greater than the 40 percent rating granted for the amputation of a foot, but is restricted to a maximum of 40 percent by the "amputation rule."  See 38 C.F.R. § 4.68.

In the Veteran's March 2014 VA examination, the doctor noted that while the Veteran had braces, he could not drive with them, and that the Veteran's injuries rendered him unable to walk more than a few feet and made driving difficult.  During his May 2015 hearing, the Veteran describes attempting to drive with the combination of loss of sensation and need to use his leg brace.  His describes needing to use his entire leg to push the pedal down, instead of being able to press his foot down at the ankle - effectively treating his foot as though it were a stump.  Additionally, he describes the brace being so large that it will occasionally press down on both pedals instead of only one.  He described them as taking fifteen minutes to put on, and requiring that he wear clothing that they will fit over.  The Veteran submitted pictures of his leg brace into evidence.

The Board finds that the evidence satisfactorily shows the Veteran's disabilities are equivalent to the loss of use of a foot.  Entitlement to financial assistance in the purchase of automobile and adaptive equipment, or adaptive equipment only, is granted.

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's diabetic peripheral neuropathy.  The rating criteria are therefore adequate to evaluate his disability, and referral for consideration of an extraschedular rating is not warranted.


ORDER

Subject to the applicable criteria governing the payment of monetary benefits, a rating of 30 percent for diabetic peripheral neuropathy of the right lower extremity is granted.  

Subject to the applicable criteria governing the payment of monetary benefits, a rating of 30 percent for diabetic peripheral neuropathy of the left lower extremity is granted.

Entitlement to automobile and adaptive equipment or adaptive equipment only is granted.


REMAND

Regarding the sciatic nerve, in the March 2014 VA examination, the examiner indicated, without explanation, the sciatic nerve is affected by diabetic peripheral neuropathy.  As the sciatic nerve has not been previously associated with the Veteran's diabetes (records in the early 2000's seem to associate it with back pain), clarification should be sought, before a separate evaluation is assigned for it.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to sciatic nerve neuropathy that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of his sciatic nerve neuropathy.

2.  After obtaining outstanding treatment records, provide him with an appropriate VA examination to determine the origin and etiology of any sciatic nerve disability, particularly noting whether any sciatic nerve impairment is related to diabetes, or low spine impairment, or both.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and provide a complete rationale for all conclusions reached, discussing the findings in relation to the pertinent evidence of record.  

3.  Then readjudicate the appeal.  If the any claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


